DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 11/05/2020. In virtue of this amendments:
Claims 1-20 are canceled; 
Claims 21-40 are newly added; and thus, 
Claims 21-40 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of  PCT/US2018/040209 filed on 06/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 has been considered by the examiner. 
Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, the term “a flash rate” should read -the flash rate- to present proper antecedent basis for the term. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the term “low power AC signal” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In other words, it is unclear at what voltage level is the signal considered to be “low power AC signal”. For the purpose of compact prosecution, the examiner is interpreting the claim as AC signal carrying control signal. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26-27, 29-33, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0071681A1 hereinafter “Ghafoori” 
Regarding claim 21, Ghafoori discloses a lamp assembly comprising: 
a light source (¶29L6: a group of lights) coupled to a base (¶29L3: light control board), 
an electronic circuit for operating the light source (¶29L9-11: the light control board [135] can include a micro-controller [119] which can control the flash pattern, the flash rate and the light output of the light [115]), and 
a switching device (¶32L2: the switches [181])  for setting a flash rate of the light source (¶32L6: a flash rate control [187] for adjusting the flash rate), wherein 
the electronic circuit is configured to operate the light source in response to an activation signal and in accordance with a set flash rate so that the light source switches between an on state and an off state by default. (¶36L9-12: a first example flash pattern is shown in Table 1 and may have all lights simultaneously turning on in a red color at time 1 and the turning all lights off at time 2)   
Regarding claim 22, Ghafoori disclose the lamp assembly of claim 21, wherein 
the base comprises the electronic circuit for operating the light source (¶29L9-11: the light control board [135] can include a micro-controller [119] which can control the flash pattern, the flash rate and the light output of the light [115]) and the switching device for setting the flash rate (¶32L2-6: the switches [181]; a flash rate control [187] for adjusting the flash rate; as shown in Fig.6 and 7 ).
Regarding claim 23, Ghafoori disclose the lamp assembly of claim 21, wherein 
the switching device comprises a dip switch. (¶33-34: the user may manually turn the dial indicator to the number corresponding to the desired flash pattern/rate; Fig.7)
Examiner notes: the functionality and drawings disclosed by Ghafoori leads to the conclusion that the switch is a rotary dip switch; thus, implicitly discloses the claimed limitation.  
Regarding claim 26, Ghafoori disclose the lamp assembly of claim 21, further comprising 
a data wire connection for communicating with a lamp communication device. (¶29L17-20: the light control signals can be electrical signals transmitted through wired connections between the light control board and the light board)
Regarding claim 27, Ghafoori disclose the lamp assembly of claim 21, wherein the light source comprises 
a light emitting diode (LED) (¶30L1-10: each of lights can include a red LED, a green LED and a blue LED) and the base comprises a LED circuit board (¶30L10: light control board). 
Regarding claim 29, Ghafoori disclose the lamp assembly of claim 21, further comprising 
an electronic module coupled to the light source and the base and comprising the electronic circuit and the switching device. (¶31L1-9: switches [181] having a plurality of light flash pattern controls)
Regarding claim 30, Ghafoori disclose the lamp assembly of claim 29, wherein 
the electronic module is configured as a separate nesting module comprising an opening for inserting the base into the module. (¶31L3-6: the switches can be mounted on the bottom of the cone light body and may be within a recessed area to avoid direct exposure to rain snow etc..) 
Regarding claim 31, Ghafoori disclose the lamp assembly claim 29, wherein the electronic module is a daughter board stacked on a LED circuit board. (¶31L1-9: a removable cover may also be placed over switches for further protection, the switches which are coupled to the light control board.) 
Regarding claim 32, Ghafoori discloses a lamp system comprising: 
a lamp assembly comprising: 
a light source (¶29L6: a group of lights) coupled to a base (¶29L3: light control board) 
an electronic circuit for operating the light source (¶29L9-11: the light control board [135] can include a micro-controller [119] which can control the flash pattern, the flash rate and the light output of the light [115]), and 
a switching device (¶32L2: the switches [181])  for setting a flash rate of the light source (¶32L6: a flash rate control [187] for adjusting the flash rate),
a lamp communication device configured to transmit control signals to the lamp assembly (¶18L1-14: master light, master might include a wireless transmitter; the flash pattern can be set for the master light and light couple to the light control board)), and 
a communication network interfacing with the lamp assembly and the lamp communication device (¶48L1-14: the light control board can also transmit flash pattern signal from the wireless transmitter to receivers in each slave cone light), wherein 
the electronic circuit is configured to operate the light source in response to a control signal transmitted by the lamp communication device (¶48L1-14: the light control board can also transmit flash pattern signal from the wireless transmitter to receivers in each slave cone light) via the communication network and in accordance with a set flash rate so that the light source switches between an on state and an off state by default.  (¶36L9-12: a first example flash pattern is shown in Table 1 and may have all lights simultaneously turning on in a red color at time 1 and the turning all lights off at time 2)   
Regarding claim 33, Ghafoori discloses the lamp system of claim 32, wherein
the communication network comprises a wired communication network. (¶29L17-20: the light control signals can be electrical signals transmitted through wired connections between the light control board and the light board)
Regarding claim 35, Ghafoori discloses the lamp system of claim 32, wherein 
the communication network comprises a wireless communication network. (¶49L1-8: wireless communication)
Regarding claim 36, Ghafoori discloses the lamp system of claim 32, comprising a
 plurality of lamp assemblies, wherein the lamp communication device is configured to transmit control signals directly to each individual lamp assembly. (¶48L1-14: the light control board in each of the slave light can receive the flash pattern signals and control the light boards to illuminate the light in the flash pattern set by flash pattern signal; as shown in Fig.9 for example) 
Regarding claim 37, Ghafoori discloses the lamp system of claim 35, comprising a plurality of lamp assemblies, wherein at least one lamp assembly is configured as a wireless node, and wherein the lamp communication device is configured to transmit control signals to the wireless node, and wherein the wireless node is configured to receive and transmit the controls signals to associated lamp assemblies. (¶52L1-18: each of the slave lights may include both wireless receiver and transmitter; the slave light can receive the flash pattern signal, and retransmit the flash pattern signal to the next slave cone light; as shown in Fig.10 for example) 
Regarding claim 39, Ghafoori discloses a method for operating a lamp system comprising: 
installing a lamp assembly comprising 
a light source (¶29L6: a group of lights) coupled to a base (¶29L3: light control board), 
an electronic circuit for operating the light source (¶29L9-11: the light control board [135] can include a micro-controller [119] which can control the flash pattern, the flash rate and the light output of the light [115]), and 
a switching device (¶32L2: the switches [181])  for setting a flash rate of the light source (¶32L6: a flash rate control [187] for adjusting the flash rate), 
transmitting an activation signal by a lamp communication device to the lamp assembly via a communication network (¶48L1-14: the light control board can also transmit flash pattern signal from the wireless transmitter to receivers in each slave cone light), and 
flashing the light source according to a set flash rate in response to a received activation signal.  . (¶48L1-14: the light control board in each of the slave light can receive the flash pattern signals and control the light boards to illuminate the light in the flash pattern set by flash pattern signal)
Regarding claim 40, Ghafoori discloses the method of claim 39, wherein 
the activation signal is transmitted wirelessly by the lamp communication device to the lamp assembly. (¶49L1-8: wireless communication)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafoori.
Regarding claim 24, Ghafoori disclose the lamp assembly of claim 21, 
Ghafoori does not explicitly disclose: 
the switching device is configured to set a flash rate between 35 flashes per minute and 65 flashes per minute. 
Ghafoori does disclose that the flash rate may be set from a range of slow rate of about one flash per several seconds to a fast rate of one flash per a fraction of a section (¶34L6-10) in addition to exemplary flash pattern in Table 4 for example, including flashing with a frequency of 30 times per minute and quick flash with a frequency of 60 times a minute. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the flash rate to be within the claimed range. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233 and discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) involves only routine skill in the art. 
 Regarding claim 25, Ghafoori disclose the lamp assembly of claim 21, 
Ghafoori does not explicitly disclose: 
the switching device is configured to set the light source as a member of a first flash cycle or a second flash cycle to generate alternating flashes.  
Ghafoori does disclose that infinite number of flash pattern can be developed and users may be able to develop their own flash patterns and then store these patterns in the memory (¶39L1-11) and an exemplary flash pattern of alternating, wherein alternating light with different color light is the pattern. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the flash pattern to be alternating flashes. 
One of ordinary skill in the art would’ve been motivated because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233 and discovering an optimum value of a result effective variable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) involves only routine skill in the art. 
Regarding claim 28, Ghafoori disclose the lamp assembly of claim 21, 
Ghafoori does not explicitly disclose an embodiment wherein 
the light source comprises an incandescent light bulb.  
Ghafoori does recognized that an incandescent light is an equivalent to the LEDs disclosed in the embodiments. (¶5L1-4: the lights can be LEDs or incandescent)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize an incandescent light bulb as the light source. 
One of ordinary skill in the art would’ve been motivated because LEDs and incandescent lights are art-recognized equivalents at the time the application was filed. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ghafoori in view of US2012/0194085A1 hereinafter “King” 
Regarding claim 34, Ghafoori disclose the lamp system of claim 33, wherein 
Ghafoori does not explicitly disclose: 
data transmission of control signals is based on low power alternating current (AC) signals.  
Ghafoori does recognizes that the system can be used while using an AC charger and/or power supply. (¶45L1-4)
King further discloses modulating AC power to include control signals. (¶26L1-3: controls signal as a modulated AC signal) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the modulated AC signal disclosed by King as the control signal for the flash pattern. 
One of ordinary skill in the art would’ve been motivated because this would allow the AC power to also include control signals to keep the lights operating while being on AC power. (King ¶91) 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ghafoori in view of US2008/0291855A1 hereinafter “Bata” further in view of US2018/0338370A1 hereinafter “Shukla” 
Regarding claim 38, the lamp system of claim 32, wherein
the lamp communication device is configured to provide activation signals of one or more lamp assemblies.  (¶48L1-14: the light control board can also transmit flash pattern signal from the wireless transmitter to receivers)
Ghafoori does not explicitly disclose the communication device is configure to provide	
clock syncing and health checks
Bata discloses a wireless data network wherein the communication includes a clock syncing signal. (¶290L3-4: sends a clock synch message to all node in the mesh)
Shukla discloses a connected lighting network wherein the system includes a device health service that performs a device health check. (¶32L26-30: performs a communications heartbeat check and device health check) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to include the clocking syncing feature disclosed by Bata and health check feature disclosed by Shukla. 
One of ordinary skill in the art would’ve been motivated because this would allow the system to keep the clock in sync in order to operate and log information properly, and health check can indicate that device is in a ready state and operating normally.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	April 28, 2022